Exhibit 10.2

 

WAIVER AND FIRST AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This Waiver and First Amendment to Loan and Security Agreement (this
“Amendment”) is entered into this 12th day of April, 2019, by and between
SILICON VALLEY BANK (“Bank”) and ACHAOGEN, INC. a Delaware corporation
(“Borrower”) whose address is One Tower Place, Suite 300, South San Francisco,
California 94080.

RECITALS

A.Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of February 26, 2018 (as the same may from time to time be amended,
modified, supplemented or restated, the “Loan Agreement”).

B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C.Borrower has requested that Bank (i) waive certain loan fees owed by Borrower
under the Loan Agreement, (ii) consent to Borrower’s use of Bank’s cash
Collateral to fund ongoing expenses in preparation for Borrower’s filing of a
Chapter 11 proceeding in the United States Bankruptcy Court for the District of
Delaware (the “Ch 11 Case”) and for the other purposes set forth below, (iii)
provide Borrower with debtor in possession financing in the Ch 11 Case, and (iv)
make certain other amendments to the Loan Agreement as more fully set forth
herein.

D.Bank has agreed to the foregoing, but only to the extent, in accordance with
the terms, subject to the conditions and in reliance upon the representations
and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Amendments to Loan Agreement.

2.1Waiver of Final Payment and Prepayment Fees. Notwithstanding anything to the
contrary contained in the Loan Agreement, Bank hereby waives the Term A Final
Payment and the Prepayment Premium under the Loan Agreement.

2.2Use of Cash Collateral. Borrower has requested that Bank consent to
Borrower’s use of Bank’s cash Collateral to pay certain operating expenses,
expenses in preparation for the Ch 11 Case, and Bank’s reasonable legal fees and
expenses incurred in connection with this Amendment. Subject to Borrower making
a prepayment in an amount sufficient to reduce the outstanding Obligations to
Fifteen Million Dollars ($15,000,000), Bank consents to Borrower using all cash
Collateral remaining in Borrower’s deposit accounts at Bank to fund the actual
and necessary expenses shown on the budget attached hereto as Schedule 2. In
connection therewith, Borrower hereby authorizes Bank to (a) debit all funds in
the Pledge Account and apply such funds to repayment of the principal balance of
the Term A Loan, and (b) debit the funds in Borrower’s operating accounts, in an
aggregate amount sufficient to reduce the outstanding Obligations to Fifteen
Million Dollars ($15,000,000), and apply such funds to repayment of the
Obligations.

 

 

--------------------------------------------------------------------------------

Exhibit 10.2

 

2.3Debtor in Possession Financing. Borrower has requested that Bank provide
Borrower with debtor in possession financing in the Ch 11 Case. In consideration
for Borrower’s agreements hereunder, Bank has provided Borrower with the
commitment lender attached as Schedule 1, which is subject to the conditions set
forth therein.

2.4Section 2.2(a) (Interest Rate). The Loan Agreement is amended by deleting
Section 2.2(a) in its entirety and inserting the following in its place:

“(a)Interest Rate.

(i)Term A Loan. Subject to Section 2.2(b), the principal amount outstanding
under the Term A Loan shall accrue interest at a floating per annum rate equal
to five and one half of one percent (5.50%) above the Prime Rate, which interest
shall be payable monthly in accordance with Section 2.2(d) below.

(ii)Term B Loan. Subject to Section 2.2(b), the principal amount outstanding
under each Term B Loan Advance shall accrue interest at a floating per annum
rate equal to five and one half of one percent (5.50%) above the Prime Rate,
which interest shall be payable monthly in accordance with Section 2.2(d)
below.”

2.5Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 are amended in their entirety and replaced
with the following:

““Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Perfection Certificate, the IP Agreement, any Control Agreement, any Bank
Services Agreement, any subordination agreement, any note, or notes or
guaranties executed by Borrower or any Guarantor, and any other present or
future agreement by Borrower and/or any Guarantor with or for the benefit of
Bank in connection with this Agreement or Bank Services, all as amended,
restated, or otherwise modified.”

2.6Section 13.1 (Definitions). The Loan Agreement is amended by inserting the
following new terms and their respective definitions to appear alphabetically in
Section 13.1 thereof:

““First Amendment Effective Date” is April 12, 2019.”

““IP Agreement” is that certain Intellectual Property Security Agreement by and
between Borrower and Bank dated as of the First Amendment Effective Date, as may
be amended, modified, supplemented and/or restated from time to time.”

2.7Exhibit A (Collateral Description). The Collateral Description attached to
the Loan Agreement as Exhibit A thereto is amended in its entirety and replaced
with the Collateral Description in the form of Schedule 2 attached hereto.

3.Limitation of Amendments.

3.1The amendments set forth in Section 2 above are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

2

--------------------------------------------------------------------------------

Exhibit 10.2

4.Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1Immediately after giving effect to this Amendment the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date);

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

4.3The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.No Defenses of Borrower. Borrower hereby acknowledges and agrees that it has
no offsets, defenses, causes of action, suits, damages, claims, or counterclaims
against Bank, SVB Financial Group, or any of their respective officers,
directors, employees, attorneys, representatives, predecessors, successors, and
assigns (collectively, the “Bank Released Parties”) with respect to the
Obligations, the Loan Documents, the Collateral, any Bank Services Agreement,
any contracts, promises, commitments, or other agreements to provide, to arrange
for, or to obtain loans or other financial accommodations to or for Borrower, or
otherwise, and that if Borrower now has, or ever did have, any offsets,
defenses, causes of action, suits, damages, claims, or counterclaims against one
or more of the Bank Released Parties, at law or in equity, whether known or
unknown, from the beginning of the world through this date and through the time
of execution of this Amendment (collectively, the “Released Claims ”) all of
them are hereby expressly WAIVED and Borrower hereby RELEASES the Bank Released
Parties from any liability therefor; provided, however, that the Released Claims
shall not include a release of any obligations of a Bank Released Party arising
under this Amendment, or of any claims, losses or damages arising from any Bank
Released Party’s gross negligence or willful misconduct. Borrower hereby
irrevocably agrees to refrain from directly or indirectly asserting any claim or
demand or commencing (or causing to be commenced) any suit, action, arbitration
or proceeding of any kind, in any court or before any tribunal or arbiter or
arbitration panel, against any Bank Released Party as to any of the Released
Claims; In furtherance of this release, Borrower expressly acknowledges and
waives any and all rights under Section 1542 of the California Civil Code, which
provides as follows:

3

--------------------------------------------------------------------------------

Exhibit 10.2

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

6.Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

7.Counterparts. This Amendment may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.

8.Severability. Each provision of this Amendment is severable from every other
provision in determining the enforceability of any provision.

9.Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment and the IP Agreement by each
party hereto, (b) Borrower shall have made a prepayment in an amount sufficient
to reduce the Obligations to not more than Fifteen Million Dollars ($15,000,000)
as set forth in Section 2.3 above, and (c) Borrower’s payment to Bank of Bank’s
reasonable legal fees and expenses incurred in connection with this Amendment.

[Signature page follows.]

 

4

--------------------------------------------------------------------------------

Exhibit 10.2

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

 

BORROWER

 

 

 

SILICON VALLEY BANK

 

ACHAOGEN, INC.

 

 

 

 

 

 

 

By:

 

/s/ Sheila Colson

 

By:

 

/s/ Blake Wise

Name:

 

Sheila Colson

 

Name:

 

Blake Wise

Title:

 

Managing Director

 

Title:

 

CEO

 

 

--------------------------------------------------------------------------------

Exhibit 10.2

Schedule 1

DIP Loan Term Letter

 

 

--------------------------------------------------------------------------------

Exhibit 10.2

 

[gtt3dz0c0ngk000001.jpg]

April 12, 2019

BY EMAIL [email address]

Achaogen, Inc.

One Tower Place, Suite 300

South San Francisco, California 94080

Attn: Nick Campbell

Re:Loan Arrangement with Silicon Valley Bank

Dear Nick:

Achaogen, Inc. (“Borrower”) and Silicon Valley Bank (“Bank”) have engaged in
discussions concerning the potential for Bank to provide debtor in possession
financing to Borrower, and the proposed terms of such financing. To follow up on
our discussions, and pursuant to Borrower’s request, Bank confirms its
commitment to provide Borrower with debtor-in-possession financing upon the
following terms, and subject to the satisfaction of the conditions set forth
below:

 

1.

Twenty Five Million Dollar ($25,000,000) term loan, Fifteen Million Dollars
($15,000,000) of which will be used to refinance in full the pre-petition loan
between Bank and Borrower (the “Pre-Petition Loan”). Refinancing to occur as
part of final DIP order not less than 30 days following the petition date.

 

2.

Borrower’s aggregate debt to Bank shall not exceed Twenty Five Million Dollars
($25,000,000) at any time, and the amounts advanced during the anticipated
bankruptcy proceeding shall not exceed Ten Million Dollars ($10,000,000) except
in connection with the repayment of the Pre-Petition Loan.

 

3.

Interest rate: Prime + 5.5% per annum; 4.0% default rate

 

4.

Maturity Date: September 30, 2019

 

5.

Three Million Dollar ($3,000,000) loan fee earned at closing and paid upon the
earliest of maturity, the closing of a sale, or the occurrence of a default

 

6.

Loan secured by super priority lien on all assets of Borrower, subject only to
agreed upon carveout

 

--------------------------------------------------------------------------------

Exhibit 10.2

 

7.

Monthly payments of accrued interest; no amortization

 

8.

Customary sale milestones to be agreed upon based on closing of sale within
approximately 90 days of filing

 

9.

.Bank shall have consent rights for all material motions and pleadings filed by
Borrower

Bank's agreement to provide financing to Borrower shall be subject to the
negotiation, documentation, and execution of definitive loan documentation
acceptable to Bank in all respects and the satisfaction of all conditions
precedent set forth therein, as well as court approval of the proposed financing
upon terms and conditions and pursuant to a financing order acceptable to Bank
in all respects.

Please do not hesitate to contact me with any questions that you may have.

 

Sincerely,

 

SILICON VALLEY BANK

 

 

 

By:

 

/s/ Sheila Colson

Name:

 

Sheila Colson

Title:

 

Managing Director

 

Cc: Alexander G. Rheaume, Esquire (by email)        

 

 

--------------------------------------------------------------------------------

Exhibit 10.2

Schedule 2  

 

Budget

 

 

--------------------------------------------------------------------------------

Exhibit 10.2

Schedule 3

EXHIBIT A – COLLATERAL DESCRIPTION

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, domain names, Intellectual Property,
commercial tort claims, documents, instruments (including any promissory notes),
chattel paper (whether tangible or electronic), cash, deposit accounts,
certificates of deposit, fixtures, letters of credit rights (whether or not the
letter of credit is evidenced by a writing), securities, and all other
investment property, supporting obligations, and financial assets, whether now
owned or hereafter acquired, wherever located; and

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

 

 